Citation Nr: 0840150	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric condition, to include major depressive disorder 
and general anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from February 1953 to 
December 1954.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection.  

In July 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which (BVA Transcript) has been 
associated with the claims folder.  The veteran had 
previously testified in July 2006 at an RO formal hearing 
over which a Decision Review Officer (DRO) presided, a 
transcript of which (DRO Transcript) has also been associated 
with the claims folder.  

The issue of entitlement to service connection for PTSD is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran did not incur an acquired psychiatric disorder 
during service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric condition, to include major depressive 
disorder and general anxiety disorder, have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for an acquired psychiatric disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) an 
injury or disease was incurred during active military 
service; (2) a current disability exists; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

The record shows that the veteran did not incur an acquired 
psychiatric condition during service.  Neither the veteran's 
service treatment records nor his service personnel file 
reflect psychiatric complaints during service.  Indeed, the 
veteran admits that he never sought any psychiatric treatment 
during service.  Rather, he testified that after "Peter" 
committed suicide, he talked to his platoon leader and spoke 
with a chaplain about his religious beliefs concerning 
suicide.  DRO Transcript at 5.  At his December 1954 
separation examination, the examiner marked that his 
psychiatric status was examined and determined to be normal.  
In the space for noting any defects or diagnoses, the 
examiner indicated there were none at the time of discharge.  
Thus, based on the official, contemporaneous military 
records, no psychiatric disorder was incurred during service.  

A veteran is not limited to inservice evidence to establish 
that a disease was incurred during service.  For certain 
chronic illnesses, if a veteran can show that within one year 
following discharge, the illness was manifested to a 
compensable degree, inservice incurrence will be presumed.  
38 C.F.R. § 3.307, 3.309.  But neither major depressive 
disorder nor general anxiety disorder are included in the 
list of illnesses for which a presumption is permitted.  
38 C.F.R. § 3.309 (the only acquired psychiatric disorders 
listed are psychoses).  In any event, even if the veteran had 
the records from his initial psychiatric treatment visits, 
those records would have been from the early 1960s, which 
would have been more than one year following his 
December 1954 discharge.  As a result, a presumption that the 
psychiatric disorder was incurred during service is not 
established on this record. 

Inservice incurrence can also be established on the basis of 
all the evidence, including that of service.  38 C.F.R. 
§ 3.303(d) (when a disease is diagnosed after service, 
service connection is available when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service).  But the only evidence 
to support that the veteran incurred a psychiatric disorder 
during service is the lay statements by the veteran and his 
wife.  Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

The veteran's wife testified that she saw the veteran change 
so that he is not the same man today that she married.  BVA 
Transcript at 15.  She noted that as time went by, he liked 
being by himself and did not want to be around people or talk 
a lot.  BVA Transcript at 15.  He wouldn't speak when 
watching a movie.  And he began saying things like "Oh my 
God, here come the shadows."  BVA Transcript at 16.  While 
these observations are the kind that can be observed and 
described by a lay person, they do not establish that the 
veteran's acquired psychiatric disorder began during service.  
First, she did not meet the veteran until the year after his 
discharge, so any observations she made can not establish a 
comparison between the veteran's mental health before service 
and after service. Second, she testified that when they were 
first married in 1956, he behaved normally, which hardly 
helps to support his contention that his psychiatric disorder 
was incurred during service.   BVA Transcript at 15.  

The veteran stated that he feels and knows to the best of his 
knowledge that his depression is solely due to his military 
service because thinking of death has been on his mind for a 
long time-since his tour of duty in Korea 52 years ago.  
May 2005 Statement in Support of Claim.  Even though the 
veteran and his wife are sincere in their beliefs, since they 
are lay people, they lack the knowledge, training, and 
expertise to provide an opinion as to the etiology of his 
acquired psychiatric disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).   

The post-service mental health treatment records do not 
indicate that the veteran's major depressive disorder or his 
general anxiety disorder was incurred during service.  Since 
no competent evidence is in the record to establish the first 
requirement for entitlement to service connection, the 
veteran's claim must be denied.  

Nor does the benefit-of-the-doubt doctrine lead to a 
different result.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But there is no 
competent evidence to establish that the acquired psychiatric 
disorder was incurred during service and there is competent 
evidence that shows that it did not.  When there is no 
reasonable doubt to resolve, that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's November 2004 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
April 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, because service connection has been denied, the veteran 
has not been prejudiced by the flaws in the original 
November 2004 letter.  Any flaws with respect how a service-
connection award would be implemented have been rendered moot 
by the denial of the claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving the veteran's claims folder (which contained his 
service treatment records), by obtaining the veteran's 
personnel file, and by providing the veteran with the 
opportunity to present sworn testimony of his wife, as well 
as himself, both at the DRO hearing and at the BVA hearing.  

The veteran was not provided with an examination with respect 
to his service connection claim for an acquired psychiatric 
disorder, to include major depressive disorder and general 
anxiety disorder.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) establishes that the veteran suffered an 
event, injury, or disease in service; (2) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4).  

The first element is not established on this record.  As 
discussed above, there are no inservice medical or personnel 
records  indicating the veteran incurred an acquired 
psychiatric disorder during service.  To the contrary, the 
veteran's wife testified that she saw no symptoms of the 
veteran's psychiatric disorder until sometime after 1956, 
least two years after his discharge.  And he was not treated 
for a mental disorder for several more years.  Since the 
evidence does not establish that while in service, the 
veteran incurred an acquired psychiatric disorder, a medical 
examination was not required.  

As discussed below, VA is providing the veteran with an 
examination as to his PTSD claim.  But the legal requirements 
for establishing service connection for PTSD are different 
than those required for establishing service connection for 
other claims.  Compare 38 C.F.R. § 3.304(f) with 38 C.F.R. 
§ 3.303(a).  As relevant here, a PTSD claimant does not need 
to establish that the PTSD occurred during service; rather 
the claimant need only establish the existence of an 
inservice stressor that is supported by credible evidence 
that it occurred during service.  38 C.F.R. § 3.304(f).  As a 
result, once the veteran's description of the events 
surrounding his hepatitis illness were supported by the 
credible evidence in his service treatment records that they 
occurred, a medical opinion was necessary to determine 
whether the PTSD was related to those events.  But since 
service connection for an acquired psychiatric disorder 
requires evidence that the disease was incurred during 
service, in the absence of such evidence, the duty to assist 
the veteran by conducting a physical examination simply did 
not arise.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder and general anxiety 
disorder, is denied.    


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran's service treatment records show that in 
October 1954, while serving in Korea, the veteran became sick 
with infectious hepatitis.  He was first sent from the 44th 
M.A.S.H. to the 121st Evac. Hospital and thereafter 
transferred to the Osaka Army Hospital in Japan.  He was 
hospitalized for treatment of infectious hepatitis.  The 
November 1954 final summary of his treatment indicated that 
he made an uneventful recovery and he was released with a P3 
profile to avoid strenuous exertion and prolonged exposure.  
The veteran was separated from service the next month.  

The veteran claims that the events surrounding his hepatitis 
illness constitute a stressor for purposes of establishing 
PTSD.  He testified that when he first became ill, he could 
not get out of bed because he was too weak.  BVA Transcript 
at 11; DRO Transcript at 4.  Someone went for an officer and 
the veteran remembers him saying this boy is sick.  BVA 
Transcript at 11.  Next, he was strapped to a stretcher, 
which was in turn buckled to the outside skids of a 
helicopter, under a bubble, and he was transported to the 
evacuation hospital.  May 2005 Notice of Disagreement; DRO 
Transcript at 4-5.  All of the veteran's personal belongings 
and his weapon were left behind.  BVA Transcript at 11.  The 
veteran stated that being a young man strapped to a 
helicopter in the condition he was in was "no easy task."  
May 2005 Statement in Support of Claim.  

Later, the veteran was buckled into an airplane and 
transported to Osaka.  May 2005 Notice of Disagreement.  The 
veteran testified that during his first night in the Osaka 
Army Hospital, he was in a large room that was partitioned 
with curtains.  BVA Transcript at 11.  He overheard someone 
saying, "I don't know if he'll make it through the night.  
It's that bad."  DRO Transcript at 5; BVA Transcript at 11.  
The veteran stated he did not know whether he was talking 
about the veteran or someone else.  BVA Transcript at 11; DRO 
Transcript at 5.  The veteran testified that in the Osaka 
hospital he was isolated.  DRO Transcript at 5.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The veteran is competent to present lay 
evidence about these events that he experienced.  
Furthermore, his written account, testimony at the DRO 
hearing, and his testimony at the BVA hearing are internally 
consistent.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  

The evidence in the record is sufficient to warrant providing 
the veteran with a PTSD examination.  The veteran's treating 
physician indicated that he has been treated for PTSD since 
February 2006.  And the service treatment records support the 
veteran's statements that he was initially sent to an 
evacuation hospital and then to Osaka Army hospital where he 
was treated for hepatitis for more than a month.  
As for the third element, the threshold for establishing the 
third element is low for there need only be evidence that 
"indicates" that there "may" be a nexus between the 
current disability and military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the veteran has 
testified that he has been nervous since service and he has 
thought about death ever since he served in Korea.  The Board 
finds that this continuity of symptomatology is sufficient to 
indicate that there may be a nexus between the current PTSD 
disability and military service.  

The RO/AMC should make arrangements to schedule the veteran 
for an appropriate PTSD examination.  The examiner should be 
advised that the only the stressor that has credible 
supporting evidence that it occurred is the veteran's account 
of becoming very ill, being evacuated on a helicopter and an 
airplane to a hospital, believing that he might not live 
through the night, and thereafter being kept in isolation 
during his treatment.  With respect to the veteran's other 
two claimed stressors-namely, (1) that he witnessed the 
suicide of someone nicknamed "Peter" in his company and 
(2) that he witnessed the bayoneting of another person at the 
DMZ in Korea-the claims folder contains no credible 
supporting evidence that they occurred.  The examiner should 
be asked whether the veteran currently has PTSD.  If so, the 
examiner should be asked to provide an opinion as to whether 
it is at least as likely as not that the veteran's PTSD is 
related to the events surrounding the veteran's hepatitis 
illness.  

The Board notes that in the past, the veteran has failed to 
report to VA examinations that were scheduled for the purpose 
of obtaining information necessary in deciding his claims.  
The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case.  Moreover, the consequences 
of failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655.   

Finally, the veteran has not been sent notice of what 
evidence is necessary with respect to the rating criteria and 
the effective date of an award for service connection.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO/AMC 
should send the veteran such notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the veteran notice of what 
evidence is necessary with respect to the 
rating criteria and the effective date of 
an award for service connection pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

2.  Make arrangements for the veteran to 
have an appropriate examination to 
determine the etiology of the veteran's 
PTSD.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  

The examiner should be notified that the 
only the stressor that has credible 
supporting evidence that it occurred is 
the veteran's account of becoming very 
ill, being evacuated on a helicopter and 
airplane to a hospital, believing that he 
might not live through the night, and 
thereafter being kept in isolation during 
his treatment.  With respect to the 
veteran's other two claimed stressors-
namely, (1) that he witnessed the suicide 
of someone nicknamed "Peter" in his 
company and (2) that he witnessed the 
bayoneting of another person at the DMZ in 
Korea-the claims folder contains no 
credible supporting evidence that they 
occurred.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Does the veteran currently have PTSD? 

(b) If so, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the veteran's current PTSD 
is related to the events surrounding his 
hepatitis illness?   

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


